Per Curiam.

Because a number of disputed questions of material fact remain, we hold that the trial court improperly granted Skyworker’s motion for summary judgment. See Civ. R. 56(C). These factual questions include: (1) whether the alleged defect was sufficiently patent to impose a duty upon Skyworker to warn Fisher of the danger, see State Auto. Mut. Ins. Co. v. Chrysler Corp. (1973), 36 Ohio St. 2d 151, 157 [65 O.O.2d 374]; London v. Lee Motors, Inc. (1954), 161 Ohio St. 82, 101 [53 O.O. 25]; (2) whether the co-owners of Skyworker in fact knew of the danger and therefore had a duty to warn Fisher; and (3) whether any such knowledge was obtained after Skyworker was incorporated and could therefore be imputed to the corporation. See Brown v. Logan Clay Products Co. (App. 1929), 7 Ohio Law Abs. 515; Alt v. Weber (Superior Ct. 1888), 10 Ohio Dec. Rep. 371. Appellant has raised sufficient questions' of material fact to require resolution by the finders of fact.
In addition, resolution of a number of other disputed facts will be relevant to Skyworker’s defense concerning Fisher’s negligence. Such questions include: (1) whether Fisher regularly had the skyworker serviced; (2) whether Fisher had been warned by Van Dyke of the degree of wear and advised to replace the rod-end assembly, but Fisher had refused to authorize such work, see Hendrix v. Eighth and Walnut Corp. (1982), 1 Ohio St. 3d 205; and (3) whether the machine had been used properly by Davenport or other of Fisher’s employees.
We affirm the judgment of the court of appeals and remand the cause for further proceedings in the trial court.

Judgment affirmed and cause remanded.

Sweeney, Locher, C. Brown and Wright, JJ., concur.
Sweeney, C. Brown and Wright, JJ., concur in part and dissent in part.
Holmes and Douglas, JJ., dissent with opinion.
Celebrezze, C.J., dissents.